Case 2:18-cv-00055-SEH Document 55 Filed 07/17/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
DICK ANDERSON
CONSTRUCTION, INC., a Montana
corporation, No. CV 18-55-BU-SEH
Plaintiff,
ORDER

VS.

CONSOLIDATED DIVISIONS, INC.,
a Colorado corporation,

Defendant.

 

CONSOLIDATED DIVISIONS, INC.,
a Colorado corporation.,

Third-Party Plaintiff,
VS.

DOWL, LLC,

 

Third-Party Defendant.

 

The parties having filed a Stipulation of Dismissal,’
ORDERED:

This case is DISMISSED with prejudice, each party to bear its own costs.

 

'Doc. 53.
Case 2:18-cv-00055-SEH Document 55 Filed 07/17/20 Page 2 of 2

The hearing set for July 20, 2020, and all remaining deadlines are VACATED.
All pending motions are DENIED as moot.

DATED this (Pray of July, 2020.

thw Shledelan/

‘SAM E. HADDON
United States District Judge
